DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma on 7/19/2022.
The application has been amended as follows: 
(1) Regarding claim 1:
Replace claim 1 by the following:
---A method for selecting a beam, applied to a data receiving terminal, and comprising: 
determining receiving positions for monitoring data to be transmitted within a set transmission period; 
monitoring, at the receiving positions, the data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data; and 
determining an optimal transmission beam based on monitoring results, 
the determining the optimal transmission beam based on the monitoring results comprising: 
determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, 
wherein the receiving quality is a signal receiving quality, 
wherein in response to that the data receiving terminal is a user equipment, the data to be transmitted is beam indication signaling or a beam indication signal; and 
wherein the data receiving terminal is configured to monitor a synchronous block signal or other signaling or signal that indicate a transmission beam in at least two receiving positions within a synchronous block signal transmission period.---
(2) Regarding claim 15:
Replace claim 15 by the following:
---A device for selecting a beam, applied to a data receiving terminal, and comprising: 
a processor; 
memory for storing processor-executable instructions; 
wherein the processor is configured to: 
determine receiving positions for monitoring data to be transmitted within a set transmission period; 
monitor, at the receiving positions, the data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data; and 
determine an optimal transmission beam based on monitoring results, 
wherein the processor is further configured to: 
determine a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, 
wherein the receiving quality is a signal receiving quality, 
wherein in response to that the data receiving terminal is a user equipment, the data to be transmitted is beam indication signaling or a beam indication signal; and 
wherein the data receiving terminal is configured to monitor a synchronous block signal or other signaling or signal that indicate a transmission beam in at least two receiving positions within a synchronous block signal transmission period.---
(3) Regarding claim 20:
Replace claim 20 by the following:
---A communication system implementing the method of claim 1, comprising the data receiving terminal and the data sending terminal, which include a base station and user equipment (UE), wherein the data receiving terminal is configured to: 
determine an optimal transmission beam based on monitoring results; 
thereby enabling the data receiving terminal to monitor the data to be transmitted in more than two receiving positions during an initial access process of the UE when communication channels are busy, and to determine the optimal transmission beam for communication.---

Response to Arguments
Applicant’s arguments, see page 9, filed on 7/11/2022, with respect to 35 U.S.C. 103(a) rejection of claims 1-3, 15-17, 20, and 23 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-3, 15-17, 20, and 23 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 8, 10-17, 20, 22, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-3, 15-17, 20, 22, and 25:
The present invention describes a method for selecting a beam, applied to a data receiving terminal, and comprising determining receiving positions for monitoring data to be transmitted within a set transmission period; monitoring, at the receiving positions, the data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data; and determining an optimal transmission beam based on monitoring results, the determining the optimal transmission beam based on the monitoring results comprising determining a data transmission beam corresponding to the data to be transmitted with a highest receiving quality as the optimal transmission beam, wherein the receiving quality is a signal receiving quality, wherein in response to that the data receiving terminal is a user equipment, the data to be transmitted is beam indication signaling or a beam indication signal; and wherein the data receiving terminal is configured to: monitor a synchronous block signal or other signaling or signal that indicate a transmission beam in at least two receiving positions within a synchronous block signal transmission period.  The closest prior art, Yu et al. (US 11,330,457 B2) discloses a similar method, but fails to disclose determining receiving positions for monitoring data to be transmitted within a set transmission period and monitor a synchronous block signal or other signaling or signal that indicate a transmission beam in at least two receiving positions within a synchronous block signal transmission period.  These distinct features have been added to independent claim 1 and similar features have been added to independent claim 15, thus rendering claims 1-2, 15-17, 20, 22, and 25 allowable.
(2) Regarding claims 8 and 10-14:
The present invention describes a method for selecting a beam, applied to a data sending terminal, and comprising: determining a target sending position for each beam based on a channel state of a channel to be detected and a set position parameter within a set transmission period; and sending, by a corresponding transmission beam, data to be transmitted at the target sending position for each beam, wherein a data receiving terminal determines an optimal beam based on monitoring results of monitoring the data to be transmitted, wherein the determining the target sending position for each beam based on the channel state of the channel to be detected and the set position parameter within the set transmission period comprises: determining, based on the set position parameter, sending positions or a sending window which is able to be used to send the data to be transmitted for each beam; determining, among the sending positions which are able to be used to send the data to be transmitted for each beam, a first sending position or all of the sending positions at which a channel is in an unoccupied state as the target sending position for each beam; or determining, in the sending window which is able to be used to send the data to be transmitted, a first position or all of the positions at which a channel is in an unoccupied state as the target sending position for each beam.  The closest prior art, Nagaraja et al. (US 2019/0223222 A1) discloses a similar method, but fails to disclose wherein the determining the target sending position for each beam based on the channel state of the channel to be detected and the set position parameter within the set transmission period comprises: determining, based on the set position parameter, sending positions or a sending window which is able to be used to send the data to be transmitted for each beam; determining, among the sending positions which are able to be used to send the data to be transmitted for each beam, a first sending position or all of the sending positions at which a channel is in an unoccupied state as the target sending position for  each beam; or determining, in the sending window which is able to be used to send the data to be transmitted, a first position or all of the positions at which a channel is in an unoccupied state as the target sending position for each beam.  These distinct features have been added to independent claim 8, thus rendering claims 8 and 10-14 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 11,330,457 B2) discloses a method for beam management with beam indication in wireless communication systems with beamforming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/21/2022